Citation Nr: 0402159	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound of the right knee, to include traumatic 
arthritis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
April 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  The veteran appealed the RO's action that 
denied entitlement to an increased evaluation for a right 
knee disability and entitlement to service connection for a 
left knee disability secondary to the service-connected right 
knee disorder. 

In September 2001, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been included in the claims 
folder for review.  Following that hearing, the Board 
remanded the claims to the RO for the purpose of obtaining 
additional clarifying evidence.  After the veteran completed 
a medical examination on his lower appendages, the results 
were returned to the RO for processing.  The RO concluded 
that the veteran's claim for entitlement to service 
connection for a left knee disability was warranted and a 10 
percent disability rating was assigned.  Notwithstanding the 
allowance, the RO also continued to deny the veteran's 
request for an increased rating for the right knee 
disability.  The claim has since been returned to the Board 
for review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  Recent medical evidence shows that the veteran's right 
knee disability is manifested by complaints of pain, fatigue, 
some restriction of movement, tenderness, and crepitus.  

3.  The veteran's traumatic arthritis of the right knee 
disability is currently manifested by complaints of pain on 
movement with range of motion of the right knee being only 
minimally limited.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 for the 
residuals of a shell fragment wound of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5256, 
5257, 5260, 5261, and 5262 (2003).  

2.  The criteria for a rating of 10 percent, but no higher, 
for traumatic arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 5003 and 5010 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that while the veteran was serving in 
France after the D-Day Invasion, he suffered an injury to the 
right leg.  Specifically, in the fall of 1944, the veteran 
suffered from a fracture, compound, comminuted, complete 
through the internal condycle of the right femur, with 
involvement of the upper tibia and penetrating into the right 
knee joint.  Following the injury, the veteran was placed on 
convalescent leave and returned to CONUS, where he was 
subsequently mustered out of the military.  The veteran 
applied for VA benefits following his discharge and he was 
awarded VA compensation benefits for a right knee disability.  
A 30 percent rating was assigned.

In August 1999, the veteran submitted a claim requesting his 
right knee disability be rated greater than 30 percent 
disabling.  In conjunction with his claim, the veteran 
provided testimony before the Board along with written 
statements, and he underwent a VA medical examination.  
Additionally, the veteran's private and government treatment 
records were obtained and included in the claims folder for 
further review.

As noted, the veteran underwent a VA orthopedic examination 
of his right knee.  This occurred in August 1999.  Before the 
examination, the veteran complained of pain, weakness, 
stiffness, swelling, fatigue, and instability.  When 
examined, the doctor noted:

	. . . He has well-healed scars, bony 
spurs around the distal femur, pain, 
tenderness, and soreness around the joint 
line with lot of pain and crepitation 
with motion 0 degrees to 115 degrees 
actively to 130 degrees passively.  The 
knee is stable to mediolateral and 
anteroposterior testing.  Negative 
McMurray.  There was no effusion noted 
today.

An x-ray film of the right knee joint showed moderate 
degenerative changes.

To support his contentions, the veteran submitted a letter 
from O. F. Sterle, M.D., a private physician, concerning his 
disability.  The letter was dated March 2000.  Dr. Sterle 
reported that the veteran walked with a limp and used a cane.  
Arthritis of the right knee was noted and Dr. Sterle stated 
that there was crepitus, limitation of motion, and mild 
effusion.  

During the course of his testimony before the Board, the 
veteran repeated his assertions that he was suffering from 
pain and discomfort of the right knee.  He complained of 
restrictions on the range of motion and movement of the knee.  

Another VA orthopedic examination was performed in April 
2003.  X-ray films were obtained in conjunction with the 
examination; moderate degenerative arthritic changes of the 
right knee were found.  Prior to the examination, the veteran 
again repeated his basics complaints concerning pain, fatigue 
and stiffness.  The examiner indicated that the veteran had 
an awkward, slow gait.  Additionally noted was the following:

	. . . Right knee shows a medial scar 
from his surgery.  There is pain, 
soreness, ache, and tenderness and 
crepitation.  Moderate pain with active 
and passive motion with and without 
resistance.  Motion from 0 to 130 degrees 
with flexion.  There was no effusion 
today.  Marked crepitation with motion.  
The knee is stable to mediolateral and 
anteroposterior testing.  Negative 
McMurray's. . . .

The Board notes that in November 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that his 
right knee disability was more disabling than currently 
rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in February 2001, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  Additionally, in order to ensure that an 
adequate evaluation of the veteran's disability was procured 
and before the VA, the veteran underwent a medical evaluation 
of the right knee.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a medical examination in order to 
assess the severity of the disability at issue.  Moreover, 
the veteran provided testimony in support of his claim before 
the Board.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claim; the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's disability.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the issue before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's right knee disability has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 5010 (2003) [traumatic 
arthritis].  Traumatic arthritis, Diagnostic Code 5010 (of 38 
C.F.R. Part 4 (2003)), is rated pursuant to the criteria 
found under 38 C.F.R. Part 4, Diagnostic Code 5003 (2003) 
(degenerative arthritis).  This code provides that 
compensation may be awarded (1)  when limitation of motion 
meets the schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2)  when 
objectively confirmed limitation of motion is not sufficient 
to warrant a compensable schedular evaluation, 10 percent is 
assigned for each major joint or minor joint group affected; 
(3)  when there is no limitation of motion, 10 or 20 percent 
will be assigned depending on the degree of incapacity, if 
there is x-ray evidence of 2 or more major joints or minor 
joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2003) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2003).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

Diagnostic Code 5257 states that slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
will warrant a 10 percent evaluation.  38 C.F.R. Part 4 
(2003).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment. 

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2003).  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2003).  Diagnostic 
Code 5260 provides for a noncompensable evaluation if flexion 
is limited to 60 degrees.  Id.  A 10 percent evaluation 
applies where flexion is limited to 45 degrees.  A 20 percent 
evaluation requires flexion limited to 30 degrees, and a 30 
percent evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a noncompensable evaluation 
for extension limited to 5 degrees, and for a 10 percent 
evaluation for extension limited to 10 degrees.  Id.  A 20 
percent evaluation requires extension limited to 15 degrees, 
and a 30 percent evaluation requires extension limited to 20 
degrees.  Extension limited to 30 degrees warrants a 40 
percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.  See 38 C.F.R. Part 4 
(2003).  Nevertheless, Diagnostic Code 5260, of 38 C.F.R. 
Part 4 (2003), provides for an evaluation in excess of 30 
percent - the disability rating currently assigned to the 
veteran's right knee disorder.

Because ankylosis, either favorable or unfavorable, of the 
right knee has not been documented or diagnosed, the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5256 (2003) are not for application.  Additionally, 
malunion or nonunion of the tibia and fibula has not been 
shown, and Diagnostic Code 5262 is also not for application.  
38 C.F.R. Part 4 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2003).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2003).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2003).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent VA knee examination showed that out of a 
possible 140 degrees of flexion, the veteran's flexion was 
limited by 10 degrees (130 out of 140 degrees).  Extension 
restrictions were not noted.  When examined, crepitus has 
been repeatedly found, and pain with tenderness remains a 
significant symptom.  Muscle spasms and tissue atrophy were 
not found.  Although the veteran complained of instability, 
laxity or instability has not been found on examination.  
Pain has been reported but weakness has not been found.  The 
veteran does take medications to relieve his knee pain.  X-
ray examination revealed mild osteoarthritic changes of the 
right knee.  

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 30 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5261 (2003).  The veteran's extension has 
not been limited to 30 degrees.  Therefore, it is the 
conclusion of the Board that the appellant's overall level of 
functional impairment taken into consideration with the 
medical evidence in this case preponderates against finding 
that limitation of motion warrants more than the current 
compensable evaluation.  The evidence is not so balanced that 
there is any doubt on this point that could be resolved in 
the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2003).  
With regard to the instability of the knee, it has not been 
found on the most recent examination even though the veteran 
complains about it.  There is no showing of ankylosis or 
dislocated cartilage with episodes of locking.  In effect, 
the criteria for a rating in excess of a 30 percent rating 
for a right knee disability are not met under any pertinent 
Diagnostic Code.

With respect to the assignment of a separate rating for the 
veteran's traumatic arthritis of the right knee, it is the 
opinion of the Board that the evidence does support a rating 
of 10 percent but no higher.  X-ray films do show evidence of 
arthritis.  The veteran does have some limitation of motion 
of the joint.  The veteran does suffer from pain.  However, 
there is no evidence suggestive that the right knee 
incapacitates the veteran.  While he does suffer some 
limitations, there is no indication that he is unable to 
perform daily chores or activities.  Therefore, a separate 
evaluation of 10 percent but no higher under 38 C.F.R. Part 
4, Diagnostic Codes 5010, 5003 (2003) is granted.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected right knee disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.




ORDER

An increased evaluation for the residuals of a shell fragment 
wound of the right knee is denied.  

A separate 10 percent disability rating for traumatic 
arthritis of the right knee is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.  


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



